Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on August 23, 2022 is acknowledged and has been entered. Claims 1, 3, 6 and 7 have been amended. Claims 1-7 are pending and under examination in this Office action.

Response to Amendment
The claim interpretation to claim 1 under 35 U.S.C. 112(f) is now withdrawn in view of the claim amendment. 
The rejections to claims 1-7 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment. With the scope of the claim now being clarified without an indefiniteness issue, upon further consideration, new grounds of rejection to claims 1-7 under 35 U.S.C. 103 are now made. 

Claim Objections
Claim 7 is objected to because of the following informalities:  in line 5, the term “the transmitted” should be corrected to –the transmitted wave--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2015/0164364 A1, hereinafter Kim, in view of Yamada et al., US 2019/0380634 A1, hereinafter Yamada, in view of Conrads et al., US 2003/0117149 A1, hereinafter Conrads.

Claims 1 and 6. Kim teaches in FIG.1 a biological information detection system and method for detecting biological information of a living body, comprising: 
“a transmitting antenna that irradiates the living body, the transmitting antenna being disposed on a first side of the living body” ([0030]: the signal generating apparatus 100 may generate and transmit a signal…The signal generating apparatus may generate an ultra wideband (UWB) signal; FIG.1: the signal generating apparatus is disposed on the front side of the patient; and FIG.5: the frequency of the UWB is around 700 MHz) – radio waves have frequencies as high as 300 GHz to as low as 30 Hz. The UWB that has a frequency around 700 MHz is considered radio waves; 
“a receiving antenna that receives a transmitted wave that has transmitted through a body of the living body, the receiving antenna being disposed on a second side of the living body” ([0032]: the heartbeat measuring apparatus 200 may receive a signal penetrating a subject; [0033]: the heartbeat measuring apparatus may be positioned in a direction opposite to the signal generating apparatus based on the subject; and FIG.1: the heartbeat measuring apparatus is disposed on the back side of the patient), wherein
“the biological information is detected by extracting processing of the biological information from the transmitted wave received by the receiving antenna” (([0032]: the heartbeat measuring apparatus 200 may receive a signal penetrating a subject and measure a heartbeat of the subject).  

Kim does not teach that (1) the transmitted wave is a predetermined polarized radio wave, and the transmitted wave is a polarized wave orthogonal to the predetermined polarized radio wave and the transmitted wave results from a portion of the predetermined polarized radio wave, and (2) the receiving antenna selective receives the transmitted wave while suppressing reception of another portion of the predetermined polarized radio wave that has not transmitted through the body.
However, in regard to the feature (1), in an analogous biological information measurement using EM wave field of endeavor, Yamada teaches that
“the transmitted wave is a predetermined polarized wave” ([0028]: the polarization directions of the linearly polarizing film are set to the vertical direction for the light source probes; and [0032]: linearly polarizing films P2 and P3 are placed on the tip ends of the light source probes), and 
“the transmitted wave is a polarized wave orthogonal to the predetermined polarized radio wave” ([0028]: the polarization directions of the linearly polarizing films are set…to the horizontal direction for the detection probe, that is, directions that are orthogonal to one another as indicated by the arrows in FIG.2; and [0032]: a linearly polarizing film P1 is placed on the tip end of the detection probe PD1).
Since the polarizing film is placed on the tip end of the detection probe to change the polarization of the transmitted radio wave, when Kim and Yamada are combined, such a change of the polarization would occur after the radio wave is transmitted to the patient, i.e., “the transmitted wave results from a portion of the predetermined polarized radio wave that has transmitted through a body of the living body” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the detection system or method of Kim employ such features associated with “the transmitted wave is a predetermined polarized radio wave, and the transmitted wave is a polarized wave orthogonal to the predetermined polarized radio wave and the transmitted wave results from a portion of the predetermined polarized radio wave” as taught in Yamada for the advantage of providing a more reliable way for removing motion artifacts, as suggested in Yamada, [0008]-[0009].

In regard to the feature (2),  neither Kim nor Yamada teaches such a feature. However, in an analogous radio wave measurement field of endeavor, Conrads teaches that
“the receiving antenna selective receives the transmitted wave while suppressing reception of another portion of the predetermined polarized radio wave that has not transmitted through the body” ([0028]: those microwaves which were coupled into the feed duct 1 by the transmission antenna 2 and which outside of the measuring path S have suffered alterations in consequence of diffraction, reflection and/or heterodyning in their polarization plane and/or phase position will be short circuited, i.e., they are not transmitted to the receiving antenna 3 and cannot, therefore, affect the result of any measurement).
To short circuit the microwaves outside of the measuring path is to “selectively suppress reception of the portion of the wave that has not transmitted through the body” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the detection system or method of Kim and Yamada combined employ such a feature associated with “the receiving antenna selective receives the transmitted wave while suppressing reception of another portion of the predetermined polarized radio wave that has not transmitted through the body” as taught in Conrads for the advantage of preventing waves that have suffered alterations to be received, hence not affecting the result of any measurement, as suggested in Conrads, [0028].

Claim 3. Kim, Yamada and Conrads combined teaches all the limitations of claim 1.
Kim does not teach the claimed polarizing filters and where they are disposed.
However, in an analogous biological information measurement using EM wave field of endeavor, Yamada teaches that
“at least one of a first polarizing filter that removes radio waves other than the predetermined polarized radio wave” ([0032]: linearly polarizing films P2 and P3 are placed on the tip ends of the light source probes); and 
“a second polarizing filter that removes radio waves other than the transmitted wave” ([0028]: the polarization directions of the linearly polarizing film are set to the vertical direction for the light source probes; and [0032]: a linearly polarizing film P1 is placed on the tip end of the detection probe PD1).
In regard to where the polarizing filters are disposed, since Kim teaches that the transmitter is at the front side of the body and the receiver is at the back side of the body, and Yamada teaches that the first polarizing filter is at the tip of the transmitter for polarizing the transmitted wave, and the second polarizing filter is at the tip of the detector for polarizing the receiving wave, when Kim and Yamada are combined, the  first polarizing filter would be disposed between the transmitting antenna and the living body, and the second polarizing filter would be disposed between the living body and the receiving antenna.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the detection system of Kim employ such features associated with the first and the second polarizing filters as taught in Yamada for the advantage of providing a more reliable way for removing motion artifacts, as suggested in Yamada, [0008]-[0009].

Claim 4. Kim, Yamada and Conrads combined teaches all the limitations of claim 1.
Kim further teaches that 
“at least one of the first polarizing filter and the second polarizing filter is provided in an apparatus supporting the living body” ([0030]: the signal generating apparatus 100 may be implemented in a form embedded in…a driver’s seat sheet).
A driver’s seat sheet is part of the driver’s seat that supports the living body.  
	
Claim 7. Kim, Yamada and Conrads combined teaches all the limitations of claim 1.
Kim does not teach the claimed polarizing filters and where they are disposed.
However, in an analogous biological information measurement using EM wave field of endeavor, Yamada teaches that
“at least one of a first polarizing filter that removes radio waves other than the predetermined polarized radio wave” ([0032]: linearly polarizing films P2 and P3 are placed on the tip ends of the light source probes); and 
“a second polarizing filter that removes radio waves other than the transmitted wave” ([0028]: the polarization directions of the linearly polarizing film are set to the vertical direction for the light source probes; and [0032]: a linearly polarizing film P1 is placed on the tip end of the detection probe PD1).
In regard to where the polarizing filters are disposed, since Kim teaches that the transmitter is at the front side of the body and the receiver is at the back side of the body, Yamada teaches that the first polarizing filter is at the tip of the transmitter for polarizing the transmitted wave, and the second polarizing filter is at the tip of the detector for polarizing the receiving wave, and the polarizing filters the transmitter and the receivers are separate hardware components, when Kim and Yamada are combined, the first polarizing filter would be disposed between the transmitting antenna and the living body, hence in the vicinity of the living body and apart from the transmitting antenna, and the second polarizing filter being disposed between the receiving antenna and the living body, hence in the vicinity of the living body and apart from the receiving antenna.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the detection system of Kim employ such features associated with the first and the second polarizing filters as taught in Yamada for the advantage of providing a more reliable way for removing motion artifacts, as suggested in Yamada, [0008]-[0009].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamada and Conrads, as applied to claim 1, further in view of Sato et al., US 2018/0226727 A1, hereinafter Sato.

Claim 2. Kim, Yamada and Conrads combined teaches all the limitations of claim 1. 
Neither Kim, Yamada nor Conrads teaches that at least one of the transmitting antenna and the receiving antenna includes an EBG structure.  
However, in an analogous transmitting and receiving antenna configuration field of endeavor, Sato teach that
“at least one of the transmitting antenna and the receiving antenna includes an EBG structure” ([0093]: the EBG structure 9a is formed between the transmitting antenna element 4d and the receiving antenna element 5a. The EBG structure 9b is formed between the transmitting antenna element 4c and the receiving antenna element 5d).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the detection system of Kim, Yamada and Conrads combined employ such features associated with “at least one of the transmitting antenna and the receiving antenna includes an EBG structure” as taught in Sato for the advantage of “improving isolation characteristics”, as suggested in Sato, [0081]. The EBG structure is known to be a structure that creates a stopband to block electromagnetic waves of certain frequency bands, which results in the advantage of enhancing the antenna efficiency by suppressing the surface wave current.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamada and Conrads, as applied to claim 3, further in view of Iwaisako et al., US 2015/0157195 A1, hereinafter Iwaisako.

Claim 5. Kim, Yamada and Conrads combined teaches all the limitations of claim 3.
As applied to claim 3, Kim, Yamada and Conrads combined teaches that the first polarizing filter is a polarizing film that is placed on the tip end of the transmitting antenna and the second polarizing filter are placed on the tip end of the receiving antenna (Kim: FIG.1 and Yamada: [0032]). 
Neither Kim, Yamada nor Conrads teaches that at least one of the first polarizing filter and the second polarizing filter is provided in clothes worn by the living body or bedclothes used by the living body.  
However, in an analogous transmitter and receiver configuration for medical utility field of endeavor, Iwaisako teaches that the transmitting antenna and the receiving antenna are provided in clothes worn by the living body in [0037]: as shown in FIGS.1 and 2, the receiving antenna 41 and the transmitting antenna 42 are arranged on pullover clothes (for example, a vest) 40 to be worn on the examinee 100.
Hence, when Kim, Yamada, Conrads and Iwaisako are combined, since the transmitting and the receiving antennae are arranged on pull over clothes worn by the examinee, the polarizing films that are disposed on the transmitting and the receiving antennae, as taught in Kim and Yamada combined, would be “provided in clothes worn by the living body” as claimed.
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the detection system of Kim, Yamada and Conrads combined employ such features associated with the transmitting antenna and the receiving antenna are provided in clothes as taught in Iwaisako to result in the first polarizing filter and the second polarizing filters being provided in clothes for the advantage of providing an alternative configuration of the polarizing filters that is suitable for medical applications. 

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-7 under 35 U.S.C. 112(b) have been fully considered and are persuasive. With the scope of claims 1, 3, 6 and 7 being clarified in view of the claim amendment, upon further consideration, a new ground of rejection is made to claims 1 and 6 in view of Kim, Yamada and Conrads combined. 
In specific, the newly cited Conrads is relied upon for the teaching of the receiving antenna being selectively suppressing a portion of the transmitted microwave that is outside the measuring path, see Conrads [0028]. These waves, according to Conrads, have suffered alterations in their polarization plane and are suppressed so that they do not affect the result of any measurement. Such a suppression mechanism of Conrads reads on the claimed feature of the receiving antenna selectively receiving a portion of the transmission wave that has transmitted through the body while suppression another portion that has not transmitted through the body in claims 1 and 6. 
Claims 3, 4 and 7 are also rejected under Kim, Yamada and Conrads combined.
Sato remains being relied upon for teaching claim 2 in combination with Kim, Yamada and Conrads, and Iwaisako remains being relied upon for teaching claim 5 in combination with Kim, Yamada and Conrads. 
Based on the above consideration, claims 1-7 remain rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793